Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment filed 8/27/2021.
Claim 1 has been amended; support is found in [0041].  Claim 6 was amended to delete a repeated word.
Claims 1-10 are currently pending.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2012/0070737 A1).

As to claim 1, Son et al. al. lithium ion secondary battery (100), comprising: 
an electrode body comprising a positive electrode (114), a negative electrode (112) and a separator (113) there between which are stacked or wound [0047]; and 
a nonaqueous electrolyte liquid [0047], wherein the negative electrode has a negative electrode composition layer mainly composed of a negative electrode active material provided on at least one surface of a negative electrode current collector [0048], the negative electrode active material including a materials S including Si, wherein assuming that a total of all negative 
Son discloses the electrolyte comprises a lithium salt and a solvent [0073-0076].  The solvent comprises a cyclic carbonate and a chain carbonate at a volume ratio of 1:1 to 1:9 [0076] thus 10-50 volume percent cyclic carbonate.  The cyclic carbonate can include propylene carbonate [0075].  Thus reading on the limitation of the cyclic carbonate wherein the nonaqueous electrolyte liquid comprises propylene carbonate and a chain carbonate as a solvent, wherein a volume content of the propylene carbonate in the solvent is 10 to 50 volumes %.
Son discloses the positive active material includes Li oxides [0063], such as Li (Ni Co Mn)O2 [0063-0064] are coated on a current collector [0060] thus reading on the limitation of “the positive electrode comprises a positive electrode composition layer comprising a metal oxide comprising Li and a metal M except for Li as a positive electrode active material provided on at least one surface of a positive electrode current collector.”
By having each of the claimed composition in the battery, it would be expected that the battery would have an upper limit voltage in charge of 4.35 V or more.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to claim 3, Son discloses the material S is a negative electrode material comprising SiOx including Si and O as constituent elements where the x is between 0 and 2 [0016] thus overlapping the claimed range of 0.5 < x < 1.5.

As to claim 4, Son discloses the battery is discharged at rates of 0.02, 0.2, 0.5 C and cut off at 1.4 V [0098] but does not disclose when the lithium ion secondary battery is discharged at an discharge current rate of 0.1 C to reach a voltage of 2.0 V,
and a molar ratio (Li/M) of the Li and the metal M except for the Li contained in the positive electrode active material is 0.8 to 1.05 at the time of discharge.
However this limitation is expected or at the very least obvious (given the same test/operation condition).
The reason for expectation is that the same battery as claimed has been rendered obvious (including the active materials) and thus it would be expected to have the same characteristic of having a molar ratio (Li/M) of the Li and the metal M other than Li included in the positive electrode active material is 0.8 to 1.05, when the lithium ion secondary batter is discharged at a discharge current rate of 0.1C to reach a voltage reaches 2.0V, a molar ratio (L/M) of the Li and the metal M other than Li included in the positive electrode active material is 0.8 to 1.05.
If it is shown that this characteristic during the specified test/operation condition is not met, any differences would be small, such that obviousness is met. This is because the same battery as claimed has been rendered obvious including the active materials and thus any differences in the molar ratio when a certain discharge method is applied would be small, wherein obviousness is achieved.
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
As to claim 7, Son discloses the negative electrode has been made of the negative electrode composition layer including the negative electrode active material not including Li (silicon oxide-[0016]), the negative electrode composition layer being doped with Li ions [0071].
As to claim 9, Son discloses a method for producing the lithium ion secondary battery according to claim 7, comprising: 
providing the negative electrode having the negative electrode composition layer comprising a material not including Li (silicon based material) and a binder [0094]; 
doping the negative electrode composition layer with Li ions (charging the battery); and
then using the negative electrode to manufacture the lithium ion secondary battery [0097-98].


Claim 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2012/0070737 A1) in view of Trevey et al. (US 2012/0301778 A1).
As to claim 2, Son et al. discloses the positive electrode comprises a positive electrode material [0062-0063] including a lithium cobalt oxide and an element of Mn or Ni [0064] (from 0063 –LiaA1-bRbD2, where A is selected from Ni Co Mn or combination [0064] D is O [0064]) in which a surface of particles of the positive electrode active material is coated with an Al-containing oxide [0065] (oxides selected from Al).
However, Son does not disclose the coating thickness of 5-50nm. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the aluminum oxide coating in order to improve the stability of the active material.
As to claim 10, Son discloses the battery is discharged at rates of 0.02, 0.2, 0.5 C and cut off at 1.4 V [0098] but does not disclose when the lithium ion secondary battery is discharged at an discharge current rate of 0.1 C to reach a voltage of 2.0 V,
and a molar ratio (Li/M) of the Li and the metal M except for the Li contained in the positive electrode active material is 0.8 to 1.05 at the time of discharge.
However this limitation is expected or at the very least obvious (given the same test/operation condition).
The reason for expectation is that the same battery as claimed has been rendered obvious (including the active materials) and thus it would be expected to have the same characteristic of having a molar ratio (Li/M) of the Li and the metal M other than Li included in the positive electrode active material is 0.8 to 1.05, when the lithium ion secondary batter is discharged at a discharge current rate of 0.1C to reach a voltage reaches 2.0V, a molar ratio (L/M) of the Li and the metal M other than Li included in the positive electrode active material is 0.8 to 1.05.
If it is shown that this characteristic during the specified test/operation condition is not met, any differences would be small, such that obviousness is met. This is because the same battery as claimed has been rendered obvious including the active materials and thus any 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2012/0070737 A1) in view of Kamizori et al. (WO 2014/141875 A1, US 2016/0020494 is used as an English equivalent).
As to claim 5, Son discloses the separator comprises a member of a thermoplastic resin of prolypropylene and polyethylene [0080].  However, Son does not teach the inclusion of a porous layer (II) mainly composed of fillers having a heat resistant temperature of 150 °C or more.
However, Kamizori et al. teach of a separator with a porous layer (1) mainly composed of a thermoplastic resin and a porous layer (II) mainly composed of filers having a heat resistant temperature of 150C or more [0081-0082]. The motivation for including a porous layer (II) mainly composed of fillers having a heat resistant temperature of 150C or more (with a porous layer (I) mainly composed of a thermoplastic resin) is to prevent a short circuit if the internal temperature of the cell has risen by preventing heat shrinkage of the separator [0084].
Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to have a porous layer (II) mainly composed of fillers having a heat resistant temperature of 150 C or more (with a porous layer (I) mainly composed of a .

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2012/0070737 A1) in view Ebisuzaki et al. (US 2016/0294017 A1).
As to claim 6, Son et al. discloses the battery as is discussed above but does not include a third electrode as is instantly claimed. 
Ebisuzaki et al. discloses a lithium ion battery and teaches the addition of a third electrode to the outside wound electrode assembly that has a Li supply source of capable of supplying lithium ions (abstract) and this lithium ion secondary battery enables lithium ion replenishment to be carried out in a short period of time [0009].  The third electrode has a portion facing, across the insulating film, an outer surface of the negative electrode that constitutes the outermost circumference of the negative electrode of the wound electrode assembly, and has a portion facing, across the insulating film, a wound electrode assembly open end face that communicates with the interior of the wound electrode assembly and is an end face of the wound electrode assembly along the direction of the winding axis (Abstract).   Thus reading on the limitation of “the lithium ion secondary battery further comprises a third electrode to insert Li ions into the negative electrode, wherein the third electrode is disposed at least at an end face of the electrode body stacked such that the third electrode is electrically conductive with the negative electrode”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include a third electrode as a lithium source because this enables the lithium ion replenishment to be carried out in a short period of time.
claim 8, Ebisuzaki further discloses the using the third electrode Li supply source; and electrically connecting the third electrode with the negative electrode to insert Li ions into the negative electrode [0056-0057].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/Primary Examiner, Art Unit 1727